Citation Nr: 1101610	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  07-11 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 
50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Flot, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision from the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  
Service connection was granted and an initial 30 percent 
evaluation was assigned for PTSD therein.

In a January 2007 rating decision, the RO increased the Veteran's 
initial PTSD disability evaluation to 50 percent.  Because this 
increase does not represent the maximum rating available, the 
issue of the Veteran's entitlement to a higher initial disability 
evaluation for his PTSD remains in appellate status.  See AB v. 
Brown, 6 Vet. App. 35 (1993).

This matter previously was before the Board in April 2010, when 
was remanded for further development.  Given that this 
development has been completed, adjudication on the merits now 
can occur.  See Stegall v. West, 11 Vet. App. 268 (1998).

The issue of entitlement to a TDIU was referred to the AOJ for 
appropriate action in the Board's April 2010 remand.  As it is 
considered part and parcel to the issue of entitlement to a 
higher initial disability evaluation for PTSD, however, 
entitlement to a TDIU due to service-connected PTSD is included 
as an issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Referral to the AOJ thus is unnecessary.  Yet as is 
explained herein, this issue is not ripe for adjudication.  
Accordingly, it is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.

Additional evidence was received in October 2010.  The Veteran's 
representative waived the Veteran's right to have the RO 
initially review it in a Post-Remand Brief also dated in October 
2010.  Accordingly, the Board has jurisdiction to consider this 
evidence in the first instance.  See 38 C.F.R. § 20.1304(c).


FINDING OF FACT

The Veteran's PTSD is manifested by occupational and social 
impairment with deficiencies in most areas.


CONCLUSION OF LAW

The criteria for an initial disability evaluation of 70 percent, 
but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 
4.6, 4.7, 4.10, 4.14, 4.126, 4.130, Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and a duty to assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. §§ 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the Veteran and his 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to establish service 
connection and that a disability rating and an effective date for 
the award of benefits will be assigned if service connection is 
awarded.

Notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ).  
Pelegrini, 18 Vet. App. at 112.

The Veteran was notified by letter dated in September 2005 of the 
evidence required to establish service connection, the evidence 
not of record necessary to substantiate his claim for service 
connection, and his and VA's respective duties for obtaining 
evidence.  He also was notified by letter dated in March 2006 of 
how VA determines disability ratings and effective dates if 
service connection is granted.  Service connection was granted 
and an initial disability rating was assigned in RO's June 2006 
rating decision, as noted above.  The effective date also was 
identified.  Since the Veteran's claim was more than 
substantiated in that it was proven, the purpose that notice is 
intended to serve has been fulfilled and no additional notice is 
required to fulfill VA's duty to notify.  Dingess, 19 Vet. App. 
at 490-91.  The Board thus finds that any defect in the notice 
received by the Veteran prior to the initial AOJ decision was not 
prejudicial.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

Pursuant to the duty to assist, VA is required to aid the Veteran 
in the procurement of service treatment records and other 
pertinent treatment records, whether or not they are in Federal 
custody, as well as provide a medical examination and/or medical 
opinion when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 
3.326(a).

VA has obtained the Veteran's service treatment records and VA 
treatment records dated from 2000 to 2010.  No private treatment 
records have been obtained.  The duty to assist is not applicable 
in this regard, however, as the Veteran has not identified any 
such records.  See 38 U.S.C.A. § 5103A(b).

VA PTSD examinations were afforded to the Veteran in March 2006 
and in April 2010.  Both examiners reviewed his claims file, 
interviewed him thoroughly, assessed his mental state, and 
drafted a detailed examination report concerning each of these 
actions.  As such, the Board finds that the examinations were 
adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) 
(defining adequacy with respect to medical examinations and 
opinions as those providing sufficient detail so that the Board 
can perform a fully informed evaluation of the claim).  Given 
this finding, the Veteran's contention in an October 2010 
statement that the April 2010 VA PTSD examination was biased 
against him is unsupported by the record.

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional development necessary for a fair adjudication of the 
claim that has not been undertaken.  The Board therefore finds 
that VA's duty to assist has been satisfied.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As both the duty to notify and the duty to assist have been 
fulfilled, appellate review may proceed without prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Higher Evaluation

The Veteran seeks an initial disability evaluation higher than 50 
percent for his PTSD.  He contends that this disability is more 
severe than contemplated by a 50 percent rating.

Disability evaluations are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  Separate 
Diagnostic Codes identify various disabilities and the criteria 
for specific ratings for the disabilities.  The percentage 
ratings represent as far as practicably can be determined the 
average impairment in earning capacity due to a service-connected 
disability.  38 U.S.C.A. § 1155.  The evaluation assigned is 
determined by comparing the extent to which a Veteran's service-
connected disability impairs his ability to function under the 
ordinary conditions of daily life, as demonstrated by the 
Veteran's symptomatology, with the schedule of ratings.  Id.; 
38 C.F.R. § 4.10; see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Disabilities must be reviewed in relation to their 
history.  38 C.F.R. § 4.1.  Examination reports must be 
interpreted, and if necessary reconciled, into a consistent 
picture so that the evaluation rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.  If two 
disability evaluations are potentially applicable, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
However, any reasonable doubt regarding the degree of disability 
will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.

When an appeal arises from an initially assigned rating, as is 
the case here, consideration must be given as to whether staged 
ratings should be assigned to reflect entitlement to a higher 
rating at any point during the pendency of the claim.  Fenderson 
v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 
Vet. App. 505 (2007).

The benefit of the doubt is given to the Veteran when there is an 
approximate balance of positive and negative evidence regarding 
any issue material to the determination of a matter.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  As such, the Veteran prevails when the evidence 
supports his claim or is in relative equipoise but does not 
prevail when the preponderance of the evidence is against the 
claim.  Id.

The Veteran's PTSD currently is rated under 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  Pursuant to this regulation, a 50 percent 
rating is warranted when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 percent evaluation is warranted for occupational and social 
impairment with deficiencies in most areas, including work, 
school, family relationships, judgment, thinking or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; intermittently illogical, 
obscure, or irrelevant speech; near-continuous panic or 
depression affecting ability to function independently, 
appropriately, and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and inability to establish and maintain 
effective relationships.

The highest rating of 100 percent evaluation is not warranted 
unless there is total occupational and social impairment due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.

These symptoms are "not intended to constitute an exhaustive 
list, but rather are to serve as examples of the type and degree 
of the symptoms, or their effects, that would justify a 
particular rating."  Mauerhan v. Principi, 16 Vet. App. 436, 442 
(2002).  In adjudicating a claim for an increased rating, the 
adjudicator must consider all symptoms of a claimant's service-
connected mental condition that affect his level of occupational 
or social impairment.  Id. at 443; 38 C.F.R. § 4.126.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed.1994)).  GAF 
scores ranging from 61 to 70 reflect mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally indicate that the 
individual is functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores from 51 to 60 are indicative 
of moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  GAF scores from 41 to 50 
reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational, or school functioning (e.g., 
no friends, unable to keep a job).  Scores from 31 to 40 indicate 
impairment in reality testing or communication (e.g., speech is 
at times illogical, obscure, or irrelevant) or major impairment 
in several areas, such as work or school, family relations, 
judgment, thinking or mood (e.g., depressed man avoids friends, 
neglects family, and is unable to work).

An examiner's classification of the level of psychiatric 
impairment at the moment of examination, by words or by a GAF 
score, is to be considered, but it is not determinative of the VA 
disability rating assigned.  See 38 C.F.R. § 4.126; VAOPGCPREC 
10-95 (Mar. 31, 1995).  It should be noted that use of 
terminology such as "moderate" by VA examiners or other 
physicians, although an element of evidence to be considered by 
the Board, also is not dispositive of an issue.  Rather, all 
evidence must be evaluated in arriving at a percentage disability 
rating.  38 C.F.R. §§ 4.2, 4.6, 4.126.

Turning to the relevant evidence, a VA treatment record dated in 
August 2005 reveals that the Veteran complained of decreased 
interest in hobbies such as fixing up his house, decreased 
energy, waking up after only sleeping about 1.5 hours, having to 
sleep with blinders and the television on, drinking increased 
amounts of alcohol, guilt over leaving his wife and two daughters 
and feeling that he possibly abandoned his mother when he moved 
in with his girlfriend, and thoughts of suicide.  However, he 
indicated that suicide was not an option as he had too many 
things going on in his life.  The Veteran mentioned that he 
followed the stock market, which he described as very anxiety-
provoking.  His speech was noted to be somewhat tangential and 
pressured.

A September 2005 VA treatment record reflects the Veteran's 
belief that his anxiety is so high he cannot function and his 
feeling that his is going to explode as a result of it and his 
depression.  He stated that he had been unemployed for 5 years, 
although he studies the markets, and feels he is unemployable 
because of his issues.  He also stated that his third wife 
recently had filed for divorce, and that his drinking played a 
part in the demise of all of his marriages.  However, he further 
stated that he feels he has good relationships with both of his 
daughters, stays with his girlfriend during the week and with his 
mother on weekends, and associates with other Veterans.

Less anxiety, improved mood, and better sleep were self-reported 
by the Veteran and documented in VA treatment records dated in 
October and November 2005.  Apathy, amotivation, and continued 
depression also were self-reported.  The Veteran's grooming and 
hygiene were fair, and his eye contact was good.  His facial 
expression was normal and responsive.  His attitude was 
cooperative, while his speech was relevant and spontaneous.  The 
Veteran's mood was neutral.  His affect was appropriate/variable.  
His thought processes were logical and goal-directed, and his 
thought content was relevant.  He displayed no suicidality or 
homicidality.  GAF scores of 60 were assigned.  It was noted that 
a GAF score of 65 was the best achieved in the last year.

In a second VA treatment record dated on the same day in November 
2005, the Veteran reported feeling like his future came to an end 
with the occurrence of his stressor event, daily recurring 
intrusive distressing thoughts as well as flashbacks regarding 
this event, using alcohol to curb his memories, difficulty 
falling and staying asleep, difficulty concentrating, always 
being alert, having an elevated startle response, easily becoming 
excessively stimulated and enraged, frequent irritability and 
outbursts of anger, a constant state of numbness and suppressed 
emotional experiencing, and apathy and detachment from others.  
He indicated that his difficulty controlling his anger as well as 
his drinking caused difficulties in relationships.  In this 
regard, he noted that he had divorced twice and a third was 
pending.  Assessment found the Veteran to be dressed in casual 
and clean attire.  He related in an anxious but appropriate 
manner.  However, his speech and motor behavior were slightly 
retarded.  His face was tired and sad.  He was quite preoccupied 
with his present psychological difficulties.  He admitted to 
past, but not present, thoughts of harming himself.  Despite his 
anger, he denied ever having impulses to harm someone else.  
There was no evidence of delusion beliefs, and the Veteran denied 
symptoms of major mental illness such as hallucinations.

The Veteran was afforded a VA PTSD examination in March 2006.  In 
addition to the symptoms he previously had discussed with VA, he 
complained of acting or feeling as if his stressor event were 
recurring, intense psychological distress and physiological 
reactivity on exposure to cues that symbolize or resemble an 
aspect of the event, efforts to avoid thoughts, feelings, or 
conversations associated with the event, and restricted range of 
affect.  He noted that he had a girlfriend, that he associated 
with another Veteran, and that his leisure pursuits included 
computers, television, and electronics.  With respect to 
employment, he noted that his usual occupation was a pilot and he 
had been unemployed, though he had not retired, from this field 
since 1999.  In response to the reason for this unemployment, he 
responded, "I don't know; I just gave up" and attributed this 
to his mental state.

Upon assessment, the Veteran appeared clean, neatly groomed, and 
appropriately and casually dressed.  He was oriented to person, 
place, and time.  His speech was spontaneous and clear.  His 
attitude was cooperative and attentive.  The Veteran's affect was 
tense, and his mood was depressed.  His attention was intact.  
His remote, recent, and immediate memory all were normal.  His 
thought process was logical, goal-directed, relevant, and 
circumstantial.  The Veteran's thought content was unremarkable.  
There was no evidence of delusions or hallucinations.  In regard 
to judgment, he was able to understand the outcome of his 
behavior.  His impulse control was good, and there were no 
episodes of violence.  No inappropriate behavior, 
obsessive/ritualistic behavior, homicidal or suicidal thoughts, 
or problems with activities of daily living were found, but the 
Veteran was noted to have a mild sleep impairment, namely 
fatigue, and panic attacks at a frequency of once per month.  A 
GAF score of 58 was assigned by the examiner.  The examiner then 
opined that the Veteran's PTSD symptoms caused occasional 
moderately severe decreased efficiency, productivity, and 
reliability as well as frequent moderately severe inability to 
perform work tasks and impaired work, family, and other 
relationships.  The examiner also opined that while these 
symptoms would have an impact on the Veteran's ability to gain 
and maintain employment.

A February 2006 VA treatment record shows that the Veteran was 
doing well and that his PTSD symptoms were under fairly good 
control.  Although he was sleeping fitfully, his energy and 
interest were stable.  The same assessment that was made and the 
same GAF score that was assigned to him in the VA treatment 
records dated in October and November 2005 again was made and 
assigned.

A March 2006 VA treatment record reveals that the Veteran was 
alert, oriented, and attentive throughout an orientation session 
for PTSD group treatment.  He was assigned a GAF score of 57.

Numerous VA treatment records dated in April 2006 reflect that 
the Veteran continued to be alert and attentive during PTSD group 
treatment.  GAF scores of 55, 55, 58, and 55 were assigned.

An April 2006 VA treatment record documents that the Veteran 
reported improvement in his symptoms.  He specifically noted good 
sleep, although he also noted that he continued to have 
nightmares and flashbacks.  The same assessment that was made and 
the same GAF score that was assigned to him in the VA treatment 
records dated in October and November 2005 once again was made 
and assigned.

In a statement dated later in April 2006, the Veteran indicated 
that he has anxiety attacks, has erratic sleep patterns, lacks 
concentration and short-term memory as evidenced by trouble 
reading and listening, feels total despair and hopelessness for 
the first few hours after he gets up, sometimes has no feeling 
and is completely numb, and experiences head or body jerking when 
he thinks about his stressor event, which is often.  He 
recounted, among other things, that he has self-medicated with 
alcohol for over 35 years, destroyed every relationship except 
for one friend who also is a Veteran, divorced twice with a third 
pending, and lost numerous jobs due to his anxiety and not being 
able to control his hostility.

A letter from Dr. P.P., the Veteran's VA psychiatrist, was 
received in June 2006.  He set forth the Veteran's symptoms, 
including daily flashbacks, and opined that although the Veteran 
has attempted to work many times, the combination of his symptoms 
and side effects from his medications have kept him from doing 
so.

A VA treatment record dated in June 2006 indicates that the 
Veteran's hygiene was good, he was oriented times 3, and his 
speech was clear.  He was cooperative.  His mood was neutral, and 
his affect was congruent.  His thoughts were logical and goal-
directed.  The Veteran had no psychosis or suicidal ideation.  A 
GAF score of 60 was assigned.

Another June 2006 VA treatment record shows that the Veteran 
moved out to his mother's farm and was helping with it.  The 
record also shows that he reported doing better, with good sleep, 
his nightmares and flashbacks under greater control, and improved 
relationships with his daughters but that the trauma of his 
stressor event was with him every minute of the day.  However, 
continued flashbacks, reliving his stressor event all the time, 
avoidance of discussion concerning it, autonomic arousal, numbing 
of feelings, and continued nightmares resulting in disturbed 
sleep were the symptoms self-reported by the Veteran and 
documented in a January 2007 VA treatment record.  The same 
assessment that was made and the same GAF score that was assigned 
to him in the VA treatment records dated in October and November 
2005 was made and assigned on both dates.

VA treatment records dated in April and June 2007 reveal that the 
Veteran reported increased PTSD symptoms.  Specifically, he 
reported a poor sleep pattern due to increased nightmares, 
increased flashbacks, constantly reliving his stressor event, 
depressed mood, poor energy, being alert all the time, hearing 
voices often, and a sense of a foreshortened future.  Other than 
his thought content being found positive for nightmares, 
flashbacks, and auditory hallucinations, the same assessment that 
was made in the VA treatment records dated in October and 
November 2005 was made again on each date.  New GAF scores of 45 
were assigned, however.

Dr. P.P. set forth the Veteran's recent symptoms, including 
auditory hallucinations, in a second letter dated in June 2007.  
He opined that these symptoms limit the Veteran's daily 
activities, affect his ability to function independently, and 
have led to complete occupational and social impairment with 
deficiencies in most areas such as work and family relations.  
Dr. P.P. also opined that the Veteran had exhibited difficulty 
adapting to stressful circumstances, including work, over the 
course of the last 2 years.  In this regard, he reiterated that 
although the Veteran has attempted to work many times, the 
combination of his symptoms and side effects from his medications 
have kept him from doing so.  He also opined that the Veteran has 
an inability to establish and maintain effective relationships, 
as evidenced by his recently finalized divorce.

An August 2008 VA treatment record indicates that the Veteran was 
alert and oriented times 3, with good judgment.

The Veteran's complaint of difficulty sleeping is noted in a VA 
treatment record dated in April 2009.

As in August 2008, an August 2009 VA treatment record indicates 
that the Veteran was alert and oriented times 3, with good 
judgment.

An VA treatment record dated in April 2010 documents that the 
Veteran continues to have severe PTSD.  He reported exacerbation 
of his flashbacks, in that he is "in the moment" of his 
stressor event all the time and gets startled when interrupted, 
and exacerbation of his nightmares, in that he has nightmares 3 
to 4 times per week, usually wakes up drenched in sweat, and is 
unable to fall asleep.  He also reported waking up with the 
burden of his stressor event, feeling constantly sad in the 
morning, not wanting to talk to anyone, having problems with 
distractibility and the consequent inability to complete 
projects, numbing of his emotions, and daily suicidal thoughts.  
However, he indicated that thinking of his mother keeps him from 
acting on these thoughts.  Other than his thought content being 
found positive for nightmares, flashbacks, and auditory 
hallucinations, the same assessment that was made in the VA 
treatment records dated in October and November 2005 was made 
again.  A GAF scores of 45 was assigned.

The Veteran was afforded a second VA PTSD examination in April 
2010.  In addition to symptoms documented in recent VA treatment 
records, he complained of feeling despair and like there was a 
weight on his shoulders, very limited energy, concentration that 
is not very long, and limited interests, and suicidal thoughts 
although he was not suicidal.  He noted that he lived on a farm 
with his mother, but only saw her for a few minutes each day.  He 
also noted that he one friend who also is a Veteran and remains 
in contact with his brother and sister.  The Veteran further 
noted that he fixes up the farm and likes movies.  He stated that 
he goes to the store to shop but otherwise stays at home.  With 
respect to employment, he indicated that he had been unemployed 
but not retired from his usual occupation as a pilot for 10 years 
due to his psychiatric condition.

Upon assessment, the Veteran appeared appropriately dressed.  He 
was oriented to person, place, and time.  His speech was 
spontaneous and clear.  His attitude was cooperative and 
attentive but apathetic.  The Veteran's affect was constricted 
and flat, and his mood was depressed.  His attention was intact.  
His remote, recent, and immediate memory all were normal.  His 
thought process was unremarkable, tangential and circumstantial.  
The Veteran's thought content was unremarkable.  There was no 
evidence of delusions or hallucinations.  In regard to judgment, 
he was able to understand the outcome of his behavior.  His 
impulse control was good, and there were no episodes of violence.  
No inappropriate behavior, obsessive/ritualistic behavior, panic 
attacks, homicidal or suicidal thoughts, or problems with 
activities of daily living were found, but the Veteran was noted 
to have a sleep impairment, primarily due to nightmares.  A GAF 
score of 45 was assigned by the examiner.  The examiner then 
opined that the Veteran's PTSD symptoms cause total occupational 
and social impairment and render him unemployable.

Also in April 2010, Dr. P.P. recounted the Veteran's recent 
symptoms in a third letter.  He reiterated that the Veteran has 
an inability to establish and maintain effective relationships 
and has exhibited difficulty adapting to stressful circumstances, 
including work.  He also reiterated that although the Veteran has 
attempted to work many times, the combination of his symptoms and 
side effects from his medications have kept him from doing so.

May 2010 VA treatment records document the Veteran's report that 
he was an active day trader for part of 2000 but is not an active 
trader now, although he continues to track the markets closely on 
a daily basis, because he "can't pull the trigger."  Other than 
his grooming and hygiene being good, his mood being anxious once, 
his affect being dramatic once and congruent once, and exhibiting 
passive suicidal ideation once, the same assessment that was made 
in the VA treatment records dated in October and November 2005 
was made again on both dates.  New GAF scores of 50 and 55 were 
assigned, however.

Dr. P.P. noted in a fourth letter dated in October 2010 that the 
Veteran has been living alone since September 2010, when his 
mother passed away, and was finding it difficult to take care of 
himself.  After recounting the Veteran's recent symptoms, he 
opined that the Veteran is totally and permanently disabled.

The Veteran indicated in an October 2010 statement that he 
relives his stressor event every moment of every day, has 
explosive anxiety, has explosive irritability manifested by 
extreme verbal abuse and property damage, and experiences chronic 
depression and suicidal ideation.  He then indicated that he has 
very little contact with people, as he talks to his Veteran 
friend only every 2 to 3 months and talks to his children or more 
rarely his siblings on the phone.  Finally, the Veteran indicated 
that he mows the yard at the farm and goes out to the grocery 
store once every two weeks, as he must stop taking his medication 
in order to drive there safely.

Given these facts, the Board finds that the Veteran's PTSD most 
closely approximates the criteria for an increased initial 
disability rating of 70 percent.

A few of the symptoms listed in Diagnostic Code 9411 for a 70 
percent disability rating are not met.  There is no indication 
that the Veteran neglects his personal appearance and hygiene.  
His grooming and hygiene were, at worst, characterized as fair, 
while his dress was characterized variously as casual, clean, and 
appropriate.  There also is no indication that the Veteran 
suffers from spatial disorientation or engaged in obsessional 
rituals which interfere with routine activities.  In the latter 
regard, no evidence of obsessive/ritualistic behavior was found 
at either of his VA PTSD examinations.

However, a majority of the symptoms listed in Diagnostic Code 
9411 for a 70 percent disability rating are satisfied.  The 
Veteran's speech, although not labeled intermittently illogical, 
obscure, or irrelevant, manifested other problems.  There were 
instances where his speech was found to be tangential, pressured, 
and slightly retarded.  There is significant evidence that the 
Veteran suffers from impaired impulse control and suicidal 
ideation.  While his impulse control was found to be good, and no 
episodes of violence or suicidal thoughts were noted at either VA 
PTSD examination, VA treatment records nonetheless reveal that 
the Veteran repeatedly complained of frequent irritability and 
outbursts of anger, as well as becoming excessively stimulated 
and enraged and often admitted contemplating suicide.  The first 
VA PTSD examination found that the Veteran suffers from a panic 
attack once per month, and the Veteran reported anxiety attacks.  
Moreover, the record is rife with evidence the Veteran has near-
continuous depression affecting his ability to function 
independently, appropriately, and effectively.  This depression 
often has been described as chronic, and Dr. P.P. opined that the 
Veteran's ability to function independently was affected.

Dr. P.P. also twice opined that the Veteran has difficulty in 
adapting to stressful circumstances, including work as he has 
unsuccessfully attempted to work numerous times, and an inability 
to establish and maintain effective relationships.  These 
opinions corroborate the Veteran's indications that he:  quit 
working as a pilot and in the stock market due to the provoking 
anxiety symptoms; has divorced three times; talks to his 
daughters or more rarely his siblings or one Veteran friend on 
the phone; and stays at home other than going to the grocery 
store every two weeks.  Also of note is that although the Veteran 
had a girlfriend and lived with her, this lasted only for a short 
time during the period on appeal.  He now lives alone, as his 
mother has passed away.

Considering the Veteran's symptoms as a whole, the examiner who 
conducted his March 2006 VA PTSD examination opined that his 
disability had both occasional and frequent moderately severe 
effects.  Dr. P.P. similarly opined that the Veteran's disability 
caused occupational and social impairment with deficiencies in 
most areas such as work and family relations.  Such affects are, 
and such impairment is, akin to the criteria for the assigned 70 
percent disability rating.  Additionally, the Veteran was 
assigned GAF scores of 60, 60, 58, 60, 57, 55, 55, 58, 55, 60, 
60, 60, 60, 45, 45, 45, 45, 50, and 55 during the period on 
appeal.  Each of these scores is, despite the variation, 
indicative of moderate to serious symptoms and moderate 
difficulty to serious impairment in functioning.  Such symptoms 
and impairment is significant and at least partially reflective 
of the criteria for the assignment of a disability rating of 70 
percent.  Under the facts and circumstances of this case and 
resolving all reasonable doubt in favor of the Veteran, the Board 
finds that the assignment of a 70 percent disability rating is 
warranted.

The Board next considers whether an initial disability evaluation 
higher than 70 percent for the Veteran's PTSD is warranted.  The 
record reflects that he suffered from one of the symptoms 
required for the highest 100 percent disability rating under 
Diagnostic Code 9411.  With respect to intermittent inability to 
perform activities of daily living, Dr. P.P. noted on one 
occasion that the Veteran was finding it difficult to care for 
himself.

The record does not reveal, however, that he suffered from any of 
the other symptoms required for the highest 100 percent 
disability rating under Diagnostic Code 9411.  There is no 
indication that the Veteran has suffered gross impairment in 
thought processes or communication.  The same is true for memory 
loss for his name, his occupation, or the names of close 
relatives.  No evidence shows that the Veteran ever was found to 
exhibit grossly inappropriate behavior or disorientation to time 
or place.  Indeed, no inappropriate behavior was found at either 
VA PTSD examination, and he was noted to be oriented to time, 
place, and person at each.  He also was noted to be oriented 
times 3 or simply oriented in numerous VA treatment records.  The 
evidence also does not show delusions, let alone persistent ones.  
Indeed, the Veteran did not report any and none were found.  That 
auditory hallucinations were noted in April and June 2007 and 
again in April 2010 does not constitute evidence of persistent 
hallucinations.  At no other time were they mentioned, and 
neither VA PTSD examination found any indication of them.  With 
respect to being a persistent danger of hurting himself or 
others, the Veteran never was found to harbor homicidal thoughts.  
Despite frequent suicidal ideation, he indicated that it was not 
an option for him and that he was not suicidal.

Acknowledgement is given to Dr. P.P.'s opinion that the Veteran's 
occupational and social impairment with deficiencies in most 
areas such as work and family relations was complete.  
Acknowledgement also is given to the opinion of the examiner who 
conducted the Veteran's April 2010 VA PTSD examination that his 
PTSD symptoms cause total occupational and social impairment.  
While these verbal classifications of the level of the Veteran's 
psychiatric impairment suggest that a 100 percent disability 
rating may be merited, they are outweighed by the lack of 
evidence demonstrating manifestation of the symptoms, with the 
exception of one, required for a 100 percent disability rating 
under Diagnostic Code 9411 and the fact that the Veteran's GAF 
scores indicate impairment akin to the criteria for the assigned 
70 percent disability rating rather than a 100 percent rating.

For each of the foregoing reasons, the Board finds that the 
preponderance of the evidence supports, at most even considering 
the benefit of the doubt, the grant of an initial 70 disability 
evaluation for the Veteran's PTSD.  This finding applies to the 
entire period on appeal, rendering staged ratings inappropriate.

The above determination granting an increased initial disability 
evaluation of 70 percent for the Veteran's PTSD is based on 
application of pertinent provisions of the VA's Schedule for 
Rating Disabilities.  With regard to consideration of whether the 
Veteran's PTSD reflects so exceptional or so unusual a disability 
picture as to warrant the assignment of a compensable evaluation 
on an extraschedular basis under 38 C.F.R. § 3.321(b), the Board 
notes that such consideration is part and parcel of the TDIU 
element of the Veteran's claim that is remanded below.


ORDER

An initial disability evaluation of 70 percent for PTSD is 
granted, subject to the law and regulations governing monetary 
awards.

REMAND

As indicated in the introduction, the Board has included TDIU as 
an issue on appeal pursuant to Rice, 22 Vet. App. 447.  The Court 
held in Rice that TDIU is part and parcel to an increased rating 
claim when the Veteran or the record reasonably raises the 
question of unemployability due to the disability for which the 
increased rating is sought.  Id. at 445.  Here, a review of the 
above evidence reveals that the Veteran contends that he is 
unemployable due to his PTSD symptoms.  Such review also reveals 
the opinion of the examiner who conducted the March 2006 VA PTSD 
examination that the Veteran's PTSD symptoms would have an impact 
on his ability to gain and maintain employment, the opinion of 
the examiner who conducted the April 2010 VA PTSD examination 
that the Veteran has total occupational impairment and is 
unemployable as a result of his PTSD symptoms, and the opinion of 
Dr. P.P. that he Veteran is completely occupationally impaired as 
well as totally and permanently disabled as a result of his PTSD 
symptoms.  The Veteran and record therefore have reasonably 
raised the issue of entitlement to TDIU due to service-connected 
PTSD.  Appellate review of this element of the Veteran's claim at 
this time, however, would be premature.

In this regard, a VCAA notice letter regarding the TDIU element 
of the Veteran's claim should be prepared.  This letter should 
notify the Veteran and his representative of any evidence not 
previously provided that is necessary to substantiate TDIU.  The 
notice should also indicate what evidence should be provided by 
the Veteran, to include a formal application form and an 
employment information form, and what evidence VA will attempt to 
obtain on his behalf.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  See also Quartuccio, 16 Vet. App. at 183; Charles v. 
Principi, 16 Vet. App. 370 (2002).  In addition, this letter 
should be compliant with Dingess, 19 Vet. App. at 473, by 
including information on how VA determines disability ratings and 
effective dates, keeping in mind that TDIU is part of an 
increased rating claim.

A Veteran is totally disabled if his service-connected disability 
is, or combination of service-connected disabilities are, rated 
at 100 percent pursuant to the Schedule for Rating Disabilities.  
38 C.F.R. § 3.340(a)(2).

Even if a Veteran is less than 100 percent disabled, he still is 
deemed totally disabled under the Schedule for Rating 
Disabilities if he satisfies two requirements.  38 C.F.R. 
§ 4.16(a).  First, the Veteran must meet a minimum percent 
rating.  If he has one service-connected disability, it must be 
rated at 60 percent or more.  If he has two or more service-
connected disabilities, at least one must be rated at 40 percent 
or more and the combined rating must be 70 percent or more.  
Second, the Veteran must be found to be unable to secure and 
follow a substantially gainful occupation as a result of his 
service-connected disability or disabilities.  Id.

With the above assignment of an initial disability evaluation of 
70 percent for his PTSD, the Veteran clearly meets the minimum 
percent rating requirement of 38 C.F.R. § 4.16(a).  This, the 
aforementioned opinions of the examiners who conducted the 
Veteran's VA PTSD examinations and Dr. P.P., and the fact that 
the Veteran appear to be unemployed, collectively suggest that 
fulfillment of VA's duty to assist may require further 
development.  This may include, if necessary, obtaining a VA 
medical examination and opinion and/or a social and industrial 
survey so that the issue of his entitlement to a TDIU can be 
decided on the basis of a complete record.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a letter that 
complies with the notification requirements 
of 38 U.S.C.A. § 5103(a), 38 C.F.R. 
§ 3.159(b), and Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The letter should 
explain what information or evidence 
(medical or lay) is necessary to 
substantiate the TDIU element of the 
Veteran's claim.  It should indicate the 
information and evidence that is to be 
provided by the Veteran, including a formal 
application form and an employment 
information form, and that VA will attempt 
to obtain on his behalf.  It also should 
include information concerning the 
assignment of disability ratings and 
effective dates, keeping in mind that TDIU 
is part of an increased rating claim.

2.  Review the Veteran's claims file and 
undertake any additional development 
indicated.  This shall include obtaining 
and associating with the claims file 
updated VA treatment records regarding the 
Veteran and, after securing any necessary 
proper authorization, any additional 
pertinent private records identified by the 
Veteran during the course of this remand.  
This may include ordering a VA medical 
examination and opinion and/or a social and 
industrial survey if necessary.

3.  Thereafter, adjudicate the issue of the 
Veteran's entitlement to a TDIU due to 
service-connected PTSD.  If a TDIU is not 
granted, the Veteran and his representative 
should be provided with a supplemental 
statement of the case and afforded a 
reasonable opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


